                                                                         JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12
     GARRETT & JENSEN,                         Case No.: EDCV 19-919-GW-SHKx
13

14                Plaintiff(s),                JUDGMENT OF DISMISSAL WITH
15                                             PREJUDICE
           v.
16                                             Assigned to the Hon. George H. Wu
     HISCOX, INC., doing business as
17
     Hiscox Insurance Agency in
18   California,
19
                  Defendant(s).
20

21
           On February 3, 2020, the Court entered an Order granting the Motion to
22
     Dismiss Plaintiff’s First Amended Complaint [Dkt. No. 40] (“Order”), filed by
23
     defendant Hiscox Inc., doing business as Hiscox Insurance Agency in California
24
     (“Hiscox, Inc.”) and dismissing all remaining claims for relief in the First Amended
25
     Complaint with prejudice. A copy of the Order is attached hereto
26
     ///
27
     ///
28

                                            1
                     [PROPOSED] JUDGMENT OF DISMISSAL WITH PREJUDICE
 1   as Exhibit A.
 2                IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 3         1.     Plaintiff’s First Amended Complaint is dismissed with prejudice;
 4         2.     Judgment is entered in favor of defendant Hiscox, Inc. and against
 5   plaintiff Garrett & Jensen;
 6         3.     Plaintiff Garrett & Jensen shall take and recover nothing in this action
 7   from defendant Hiscox, Inc.
 8         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Hiscox,
 9   Inc. is awarded costs according to proof.
10

11   Dated: February 21, 2020
12

13

14                                   HON. GEORGE H. WU
15
                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
                     [PROPOSED] JUDGMENT OF DISMISSAL WITH PREJUDICE
